Title: From Alexander Hamilton to Joseph Whipple, 18 June 1791
From: Hamilton, Alexander
To: Whipple, Joseph


Treasury DepartmentJune 18, 1791.
Sir
I have received your letter of the 4th. instant and am much obliged by the historical Statement of the Trade of the State of New hampshire contained it.
I consider a Coasting Licence as rendered void as to the remainder of the year, whenever a vessel departs from the United States upon a foreign Voyage.
The Act of Congress of the 20th day of July 1790 intitles the owner of the Vessel you mention to restitution of the Foreign Tonnage (reserving however the six Cents) altho it may have a bad effect in this Case wherein it appears that the Master shewed a very unbecoming disposition.
It will be proper that you return the defective Hydrometer on Dicas’s construction to the Collector of New York or Mr. Christopher Colles of that place, informing them of the reason and advising me of it. The last of Dicas’s I presume you have received.
I am, Sir,   Your Obedt. & Hble. servant
Alexander Hamilton
Joseph Whipple Esqr.Collector of the Customs,Portsmouth N. Hampshire.
